Exhibit 10.2

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA 01886

 

February 14, 2011

 

Mr. Raymond P. Dolan

By electronic delivery

 

Dear Ray:

 

As discussed, the October 8, 2010 letter (your “Agreement”) outlining the terms
and conditions of your employment by Sonus Networks, Inc. is hereby amended by
deleting paragraph 3(d)(iii) in its entirety and replacing it with the
following:

 

3(d)(iii)      The Compensation Committee, in its sole discretion, will
establish the “initiate”, “threshold”, “target” and “maximum” levels of
achievement during the Performance Period.  If Company performance (as
determined by the Compensation Committee in its sole discretion) is determined
to be:

 

(A)                               above the “initiate” level of achievement,
then Performance Shares will vest, on the schedule and subject to the terms and
conditions set forth below;

 

(B)                               at the “threshold” level of achievement, then
250,000 Performance Shares will vest, on the schedule and subject to the terms
and conditions set forth below;

 

(C)                               at the “target” level of achievement, then
500,000 Performance Shares will vest, on the schedule and subject to the terms
and conditions set forth below; and

 

(D)                               at the “maximum” level of achievement, 750,000
Performance Shares will vest, on the schedule and subject to the terms and
conditions set forth below;

 

provided, however, that the number of Performance Shares that will vest for
performance between the “initiate”, “threshold”, “target”, and “maximum” levels
of achievement for the Performance Period will be pro rated.

 

Except as modified by the terms of this letter, the terms of the Agreement will
remain in full force and effect.  Capitalized terms not defined in this letter
have the same definitions given to them in the Agreement.

 

Very truly yours,

 

 

 

 

 

/s/ Paul Severino

 

 

Paul Severino,

 

 

Chairman, Compensation Committee

 

 

 

 

 

 

 

 

Accepted by:

 

 

 

 

 

/s/ Raymond P. Dolan

 

February 14, 2011

Raymond P. Dolan

 

Date

 

--------------------------------------------------------------------------------